


110 HR 2357 IH: MediKids Health Insurance Act of

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2357
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Stark (for
			 himself, Mr. Abercrombie,
			 Ms. Baldwin,
			 Mr. Berman,
			 Mrs. Christensen,
			 Mr. Clay, Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Mr. Hinchey,
			 Mr. Honda,
			 Mr. Kucinich,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. McNulty,
			 Mr. George Miller of California,
			 Mr. Rangel,
			 Mr. Rush, Ms. Schakowsky, Ms.
			 Schwartz, Mr. Sherman, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Social Security Act to guarantee
		  comprehensive health care coverage for all children born after
		  2008.
	
	
		1.Short title; table of
			 contents; findings
			(a)Short
			 titleThis Act may be cited as the MediKids Health Insurance Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents; findings.
					Sec. 2. Benefits for all children born after
				2008.
						Title XXII—MediKids Program
						Sec. 2201. Eligibility.
						Sec. 2202. Benefits.
						Sec. 2203. Premiums.
						Sec. 2204. MediKids Trust Fund.
						Sec. 2205. Oversight and accountability.
						Sec. 2206. Inclusion of care coordination services.
						Sec. 2207. Administration and
				  miscellaneous.
					Sec. 3. MediKids premium.
					Sec. 4. Refundable credit for certain cost-sharing expenses
				under MediKids program.
					Sec. 5. Report on long-term revenues.
				
			(c)FindingsCongress
			 finds the following:
				(1)More than 9
			 million American children are uninsured.
				(2)Children who are
			 uninsured receive less medical care and less preventive care and have a poorer
			 level of health, which result in lifetime costs to themselves and to the entire
			 American economy.
				(3)Although SCHIP and
			 Medicaid are successfully extending a health coverage safety net to a growing
			 portion of the vulnerable low-income population of uninsured children, they
			 alone cannot achieve 100 percent health insurance coverage for our nation’s
			 children due to inevitable gaps during outreach and enrollment, fluctuations in
			 eligibility, variations in access to private insurance at all income levels,
			 and variations in States’ ability to provide required matching funds.
				(4)As all segments of
			 society continue to become more transient, with many changes in employment over
			 the working lifetime of parents, the need for a reliable safety net of health
			 insurance which follows children across State lines, already a major problem
			 for the children of migrant and seasonal farmworkers, will become a major
			 concern for all families in the United States.
				(5)The medicare
			 program has successfully evolved over the years to provide a stable, universal
			 source of health insurance for the nation’s disabled and those over age 65, and
			 provides a tested model for designing a program to reach out to America’s
			 children.
				(6)The problem of
			 insuring 100 percent of all American children could be gradually solved by
			 automatically enrolling all children born after December 31, 2008, in a program
			 modeled after Medicare (and to be known as MediKids), and
			 allowing those children to be transferred into other equivalent or better
			 insurance programs, including either private insurance, SCHIP, or Medicaid, if
			 they are eligible to do so, but maintaining the child’s default enrollment in
			 MediKids for any times when the child’s access to other sources of insurance is
			 lost.
				(7)A
			 family’s freedom of choice to use other insurers to cover children would not be
			 interfered with in any way, and children eligible for SCHIP and Medicaid would
			 continue to be enrolled in those programs, but the underlying safety net of
			 MediKids would always be available to cover any gaps in insurance due to
			 changes in medical condition, employment, income, or marital status, or other
			 changes affecting a child’s access to alternate forms of insurance.
				(8)The MediKids
			 program can be administered without impacting the finances or status of the
			 existing Medicare program.
				(9)The MediKids
			 benefit package can be tailored to the special needs of children and updated
			 over time.
				(10)The financing of
			 the program can be administered without difficulty by a yearly payment of
			 affordable premiums through a family’s tax filing (or adjustment of a family’s
			 earned income tax credit).
				(11)The cost of the
			 program will gradually rise as the number of children using MediKids as the
			 insurer of last resort increases, and a future Congress always can accelerate
			 or slow down the enrollment process as desired, while the societal costs for
			 emergency room usage, lost productivity and work days, and poor health status
			 for the next generation of Americans will decline.
				(12)Over time 100
			 percent of American children will always have basic health insurance, and we
			 can therefore expect a healthier, more equitable, and more productive
			 society.
				2.Benefits for all
			 children born after 2008
			(a)In
			 generalThe Social Security
			 Act is amended by adding at the end the following new title:
				
					XXIIMediKids
				Program
						2201.Eligibility
							(a)Eligibility of
				individuals born after December 31, 2008; all children under 23 years of age in
				fifth yearAn individual who meets the following requirements
				with respect to a month is eligible to enroll under this title with respect to
				such month:
								(1)Age
									(A)First
				yearAs of the first day of the first year in which this title is
				effective, the individual has not attained 6 years of age.
									(B)Second
				yearAs of the first day of
				the second year in which this title is effective, the individual has not
				attained 11 years of age.
									(C)Third
				yearAs of the first day of
				the third year in which this title is effective, the individual has not
				attained 16 years of age.
									(D)Fourth
				yearAs of the first day of
				the fourth year in which this title is effective, the individual has not
				attained 21 years of age.
									(E)Fifth and
				subsequent yearsAs of the
				first day of the fifth year in which this title is effective and each
				subsequent year, the individual has not attained 23 years of age.
									(2)CitizenshipThe
				individual is a citizen or national of the United States or is permanently
				residing in the United States under color of law.
								(b)Enrollment
				processAn individual may enroll in the program established under
				this title only in such manner and form as may be prescribed by regulations,
				and only during an enrollment period prescribed by the Secretary consistent
				with the provisions of this section. Such regulations shall provide a process
				under which—
								(1)individuals who
				are born in the United States after December 31, 2008, are deemed to be
				enrolled at the time of birth and a parent or guardian of such an individual is
				permitted to pre-enroll in the month prior to the expected month of
				birth;
								(2)individuals who
				are born outside the United States after such date and who become eligible to
				enroll by virtue of immigration into (or an adjustment of immigration status
				in) the United States are deemed enrolled at the time of entry or adjustment of
				status;
								(3)eligible
				individuals may otherwise be enrolled at such other times and manner as the
				Secretary shall specify, including the use of outstationed eligibility sites as
				described in section 1902(a)(55)(A) and the use of presumptive eligibility
				provisions like those described in section 1920A; and
								(4)at the time of
				automatic enrollment of a child, the Secretary provides for issuance to a
				parent or custodian of the individual a card evidencing coverage under this
				title and for a description of such coverage.
								The
				provisions of section 1837(h) apply with respect to enrollment under this title
				in the same manner as they apply to enrollment under part B of title XVIII. An
				individual who is enrolled under this title is not eligible to be enrolled
				under an MA or MA–PD plan under part C of title XVIII.(c)Date coverage
				begins
								(1)In
				generalThe period during which an individual is entitled to
				benefits under this title shall begin as follows, but in no case earlier than
				January 1, 2009:
									(A)In the case of an
				individual who is enrolled under paragraph (1) or (2) of subsection (b), the
				date of birth or date of obtaining appropriate citizenship or immigration
				status, as the case may be.
									(B)In the case of
				another individual who enrolls (including pre-enrolls) before the month in
				which the individual satisfies eligibility for enrollment under subsection (a),
				the first day of such month of eligibility.
									(C)In the case of
				another individual who enrolls during or after the month in which the
				individual first satisfies eligibility for enrollment under such subsection,
				the first day of the following month.
									(2)Authority to
				provide for partial months of coverageUnder regulations, the
				Secretary may, in the Secretary’s discretion, provide for coverage periods that
				include portions of a month in order to avoid lapses of coverage.
								(3)Limitation on
				paymentsNo payments may be made under this title with respect to
				the expenses of an individual enrolled under this title unless such expenses
				were incurred by such individual during a period which, with respect to the
				individual, is a coverage period under this section.
								(d)Expiration of
				eligibilityAn individual’s coverage period under this section
				shall continue until the individual’s enrollment has been terminated because
				the individual no longer meets the requirements of subsection (a) (whether
				because of age or change in immigration status).
							(e)Entitlement to
				MediKids benefits for enrolled individualsAn individual enrolled
				under this title is entitled to the benefits described in section 2202.
							(f)Low-income
				information
								(1)Inquiry of
				incomeAt the time of
				enrollment of a child under this title, the Secretary shall make an inquiry as
				to whether the family income (as determined for purposes of section 1905(p)) of
				the family that includes the child is within any of the following income
				ranges:
									(A)Up to 150
				percent of povertyThe income of the family does not exceed 150
				percent of the poverty line for a family of the size involved.
									(B)Between 150 and
				200 percent of povertyThe income of the family exceeds 150
				percent, but does not exceed 200 percent, of such poverty line.
									(C)Between 200 and
				300 percent of povertyThe income of the family exceeds 200
				percent, but does not exceed 300 percent, of such poverty line.
									(2)CodingIf
				the family income is within a range described in paragraph (1), the Secretary
				shall encode in the identification card issued in connection with eligibility
				under this title a code indicating the range applicable to the family of the
				child involved.
								(3)Provider
				verification through electronic systemThe Secretary also shall provide for an
				electronic system through which providers may verify which income range
				described in paragraph (1), if any, is applicable to the family of the child
				involved.
								(g)ConstructionNothing
				in this title shall be construed as requiring (or preventing) an individual who
				is enrolled under this title from seeking medical assistance under a State
				medicaid plan under title XIX or child health assistance under a State child
				health plan under title XXI.
							2202.Benefits
							(a)Secretarial
				specification of benefit package
								(1)In
				generalThe Secretary shall specify the benefits to be made
				available under this title consistent with the provisions of this section and
				in a manner designed to meet the health needs of enrollees.
								(2)UpdatingThe
				Secretary shall update the specification of benefits over time to ensure the
				inclusion of age-appropriate benefits to reflect the enrollee
				population.
								(3)Annual
				updatingThe Secretary shall establish procedures for the annual
				review and updating of such benefits to account for changes in medical
				practice, new information from medical research, and other relevant
				developments in health science.
								(4)InputThe
				Secretary shall seek the input of the pediatric community in specifying and
				updating such benefits.
								(5)Limitation on
				updatingIn no case shall updating of benefits under this
				subsection result in a failure to provide benefits required under subsection
				(b).
								(b)Inclusion of
				certain benefits
								(1)Medicare core
				benefitsSuch benefits shall include (to the extent consistent
				with other provisions of this section) at least the same benefits (including
				coverage, access, availability, duration, and beneficiary rights) that are
				available under parts A and B of title XVIII.
								(2)All required
				Medicaid benefitsSuch benefits shall also include all items and
				services for which medical assistance is required to be provided under section
				1902(a)(10)(A) to individuals described in such section, including early and
				periodic screening, diagnostic services, and treatment services.
								(3)Inclusion of
				prescription drugsSuch benefits also shall include (as specified
				by the Secretary) benefits for prescription drugs and biologicals which are not
				less than the benefits for such drugs and biologicals under the standard option
				for the service benefit plan described in section 8903(1) of title 5, United
				States Code, offered during 2007.
								(4)Cost-sharing
									(A)In
				generalSubject to
				subparagraph (B), such benefits also shall include the cost-sharing (in the
				form of deductibles, coinsurance, and copayments) which is substantially
				similar to such cost-sharing under the health benefits coverage in any of the
				four largest health benefits plans (determined by enrollment) offered under
				chapter 89 of title 5, United States Code, and including an out-of-pocket limit
				for catastrophic expenditures for covered benefits, except that no cost-sharing
				shall be imposed with respect to early and periodic screening and diagnostic
				services included under paragraph (2).
									(B)Reduced
				cost-sharing for low income childrenSuch benefits shall provide
				that—
										(i)there shall be no
				cost-sharing for children in families the income of which is within the range
				described in section 2201(f)(1)(A);
										(ii)the cost-sharing otherwise applicable shall
				be reduced by 75 percent for children in families the income of which is within
				the range described in section 2201(f)(1)(B); or
										(iii)the cost-sharing otherwise applicable shall
				be reduced by 50 percent for children in families the income of which is within
				the range described in section 2201(f)(1)(C).
										(C)Catastrophic
				limit on cost-sharingFor a refundable credit for cost-sharing in
				the case of cost-sharing in excess of a percentage of the individual’s adjusted
				gross income, see section 36 of the Internal Revenue Code of 1986.
									(c)Payment
				scheduleThe Secretary, with the assistance of the Medicare
				Payment Advisory Commission, shall develop and implement a payment schedule for
				benefits covered under this title. To the extent feasible, such payment
				schedule shall be consistent with comparable payment schedules and
				reimbursement methodologies applied under parts A and B of title XVIII.
							(d)InputThe
				Secretary shall specify such benefits and payment schedules only after
				obtaining input from appropriate child health providers and experts.
							(e)Enrollment in
				health plansThe Secretary shall provide for the offering of
				benefits under this title through enrollment in a health benefit plan that
				meets the same (or similar) requirements as the requirements that apply to
				Medicare Advantage plans under part C of title XVIII (other than any such
				requirements that relate to part D of such title). In the case of individuals
				enrolled under this title in such a plan, the payment rate shall be based on
				payment rates provided for under section 1853(c) in effect before the date of
				the enactment of the Medicare Prescription Drug, Modernization, and Improvement
				Act of 2003 (Public Law 108–173), except that such payment rates shall be
				adjusted in an appropriate manner to reflect differences between the population
				served under this title and the population under title XVIII.
							2203.Premiums
							(a)Amount of
				monthly premiums
								(1)In
				generalThe Secretary shall, during September of each year
				(beginning with 2008), establish a monthly MediKids premium for the following
				year. Subject to paragraph (2), the monthly MediKids premium for a year is
				equal to 1/12 of the annual premium rate computed under
				subsection (b).
								(2)Elimination of
				monthly premium for demonstration of equivalent coverage (including coverage
				under low-income programs)The amount of the monthly premium
				imposed under this section for an individual for a month shall be zero in the
				case of an individual who demonstrates to the satisfaction of the Secretary
				that the individual has basic health insurance coverage for that month. For
				purposes of the previous sentence enrollment in a medicaid plan under title
				XIX, a State child health insurance plan under title XXI, or under the medicare
				program under title XVIII is deemed to constitute basic health insurance
				coverage described in such sentence.
								(b)Annual
				premium
								(1)National per
				capita averageThe Secretary shall estimate the average, annual
				per capita amount that would be payable under this title with respect to
				individuals residing in the United States who meet the requirement of section
				2201(a)(1) as if all such individuals were eligible for (and enrolled) under
				this title during the entire year (and assuming that section 1862(b)(2)(A)(i)
				did not apply).
								(2)Annual
				premiumSubject to subsection (d), the annual premium under this
				subsection for months in a year is equal to 25 percent of the average, annual
				per capita amount estimated under paragraph (1) for the year.
								(c)Payment of
				monthly premium
								(1)Period of
				paymentIn the case of an individual who participates in the
				program established by this title, subject to subsection (d), the monthly
				premium shall be payable for the period commencing with the first month of the
				individual’s coverage period and ending with the month in which the
				individual’s coverage under this title terminates.
								(2)Collection
				through tax returnFor provisions providing for the payment of
				monthly premiums under this subsection, see section 59B of the Internal Revenue
				Code of 1986.
								(3)Protections
				against fraud and abuseThe Secretary shall develop, in
				coordination with States and other health insurance issuers, administrative
				systems to ensure that claims which are submitted to more than one payor are
				coordinated and duplicate payments are not made.
								(d)Reduction in
				premium for certain low-income familiesFor provisions reducing
				the premium under this section for certain low-income families, see section
				59B(d) of the Internal Revenue Code of 1986.
							2204.MediKids Trust
				Fund
							(a)Establishment of
				Trust Fund
								(1)In
				generalThere is hereby created on the books of the Treasury of
				the United States a trust fund to be known as the MediKids Trust
				Fund (in this section referred to as the Trust Fund).
				The Trust Fund shall consist of such gifts and bequests as may be made as
				provided in section 201(i)(1) and such amounts as may be deposited in, or
				appropriated to, such fund as provided in this title.
								(2)PremiumsPremiums
				collected under section 59B of the Internal Revenue Code of 1986 shall be
				periodically transferred to the Trust Fund.
								(3)Transitional
				funding before receipt of premiumsIn order to provide for funds
				in the Trust Fund to cover expenditures from the fund in advance of receipt of
				premiums under section 2203, there are transferred to the Trust Fund from the
				general fund of the United States Treasury such amounts as may be
				necessary.
								(b)Incorporation of
				provisions
								(1)In
				generalSubject to paragraph (2), subsection (b) (other than the
				last sentence) and subsections (c) through (i) of section 1841 shall apply with
				respect to the Trust Fund and this title in the same manner as they apply with
				respect to the Federal Supplementary Medical Insurance Trust Fund and part B,
				respectively.
								(2)Miscellaneous
				referencesIn applying provisions of section 1841 under paragraph
				(1)—
									(A)any reference in
				such section to this part is construed to refer to title
				XXII;
									(B)any reference in
				section 1841(h) to section 1840(d) and in section 1841(i) to sections
				1840(b)(1) and 1842(g) are deemed references to comparable authority exercised
				under this title;
									(C)payments may be
				made under section 1841(g) to the Trust Funds under sections 1817 and 1841 as
				reimbursement to such funds for payments they made for benefits provided under
				this title; and
									(D)the Board of
				Trustees of the MediKids Trust Fund shall be the same as the Board of Trustees
				of the Federal Supplementary Medical Insurance Trust Fund.
									2205.Oversight and
				accountability
							(a)Periodic GAO
				reportsThe Comptroller General of the United States shall
				periodically submit to Congress reports on the operation of the program under
				this title, including on the financing of coverage provided under this
				title.
							(b)Periodic MedPAC
				reportsThe Medicare Payment Advisory Commission shall
				periodically report to Congress concerning the program under this title.
							2206.Inclusion of
				care coordination services
							(a)In
				general
								(1)Program
				authorityThe Secretary, beginning in 2009, may implement a care
				coordination services program in accordance with the provisions of this section
				under which, in appropriate circumstances, eligible individuals under section
				2201 may elect to have health care services covered under this title managed
				and coordinated by a designated care coordinator.
								(2)Administration by
				contractThe Secretary may administer the program under this
				section through a contract with an appropriate program administrator.
								(3)CoverageCare
				coordination services furnished in accordance with this section shall be
				treated under this title as if they were included in the definition of medical
				and other health services under section 1861(s) and benefits shall be available
				under this title with respect to such services without the application of any
				deductible or coinsurance.
								(b)Eligibility
				criteria; identification and notification of eligible individuals
								(1)Individual
				eligibility criteriaThe Secretary shall specify criteria to be
				used in making a determination as to whether an individual may appropriately be
				enrolled in the care coordination services program under this section, which
				shall include at least a finding by the Secretary that for cohorts of
				individuals with characteristics identified by the Secretary, professional
				management and coordination of care can reasonably be expected to improve
				processes or outcomes of health care and to reduce aggregate costs to the
				programs under this title.
								(2)Procedures to
				facilitate enrollmentThe Secretary shall develop and implement
				procedures designed to facilitate enrollment of eligible individuals in the
				program under this section.
								(c)Enrollment of
				individuals
								(1)Secretary’s
				determination of eligibilityThe Secretary shall determine the
				eligibility for services under this section of individuals who are enrolled in
				the program under this section and who make application for such services in
				such form and manner as the Secretary may prescribe.
								(2)Enrollment
				period
									(A)Effective date
				and durationEnrollment of an individual in the program under
				this section shall be effective as of the first day of the month following the
				month in which the Secretary approves the individual’s application under
				paragraph (1), shall remain in effect for one month (or such longer period as
				the Secretary may specify), and shall be automatically renewed for additional
				periods, unless terminated in accordance with such procedures as the Secretary
				shall establish by regulation. Such procedures shall permit an individual to
				disenroll for cause at any time and without cause at re-enrollment
				intervals.
									(B)Limitation on
				reenrollmentThe Secretary may establish limits on an
				individual’s eligibility to reenroll in the program under this section if the
				individual has disenrolled from the program more than once during a specified
				time period.
									(d)ProgramThe
				care coordination services program under this section shall include the
				following elements:
								(1)Basic care
				coordination services
									(A)In
				generalSubject to the cost-effectiveness criteria specified in
				subsection (b)(1), except as otherwise provided in this section, enrolled
				individuals shall receive services described in section 1905(t)(1) and may
				receive additional items and services as described in subparagraph (B).
									(B)Additional
				benefitsThe Secretary may specify additional benefits for which
				payment would not otherwise be made under this title that may be available to
				individuals enrolled in the program under this section (subject to an
				assessment by the care coordinator of an individual’s circumstance and need for
				such benefits) in order to encourage enrollment in, or to improve the
				effectiveness of, such program.
									(2)Care
				coordination requirementNotwithstanding any other provision of
				this title, the Secretary may provide that an individual enrolled in the
				program under this section may be entitled to payment under this title for any
				specified health care items or services only if the items or services have been
				furnished by the care coordinator, or coordinated through the care coordination
				services program. Under such provision, the Secretary shall prescribe
				exceptions for emergency medical services as described in section 1852(d)(3),
				and other exceptions determined by the Secretary for the delivery of timely and
				needed care.
								(e)Care
				coordinators
								(1)Conditions of
				participationIn order to be qualified to furnish care
				coordination services under this section, an individual or entity shall—
									(A)be a health care
				professional or entity (which may include physicians, physician group
				practices, or other health care professionals or entities the Secretary may
				find appropriate) meeting such conditions as the Secretary may specify;
									(B)have entered into
				a care coordination agreement; and
									(C)meet such criteria
				as the Secretary may establish (which may include experience in the provision
				of care coordination or primary care physician’s services).
									(2)Agreement term;
				payment
									(A)Duration and
				renewalA care coordination agreement under this subsection shall
				be for one year and may be renewed if the Secretary is satisfied that the care
				coordinator continues to meet the conditions of participation specified in
				paragraph (1).
									(B)Payment for
				servicesThe Secretary may negotiate or otherwise establish
				payment terms and rates for services described in subsection (d)(1).
									(C)LiabilityCare
				coordinators shall be subject to liability for actual health damages which may
				be suffered by recipients as a result of the care coordinator’s decisions,
				failure or delay in making decisions, or other actions as a care
				coordinator.
									(D)TermsIn
				addition to such other terms as the Secretary may require, an agreement under
				this section shall include the terms specified in subparagraphs (A) through (C)
				of section 1905(t)(3).
									2207.Administration
				and miscellaneous
							(a)In
				generalExcept as otherwise provided in this title—
								(1)the Secretary
				shall enter into appropriate contracts with providers of services, other health
				care providers, carriers, and fiscal intermediaries, taking into account the
				types of contracts used under title XVIII with respect to such entities, to
				administer the program under this title;
								(2)beneficiary
				protections for individuals enrolled under this title shall not be less than
				the beneficiary protections (including limits on balance billing) provided
				medicare beneficiaries under title XVIII;
								(3)benefits described
				in section 2202 that are payable under this title to such individuals shall be
				paid in a manner specified by the Secretary (taking into account, and based to
				the greatest extent practicable upon, the manner in which they are provided
				under title XVIII); and
								(4)provider
				participation agreements under title XVIII shall apply to enrollees and
				benefits under this title in the same manner as they apply to enrollees and
				benefits under title XVIII.
								(b)Coordination
				with Medicaid and SCHIPNotwithstanding any other provision of
				law, individuals entitled to benefits for items and services under this title
				who also qualify for benefits under title XIX or XXI or any other Federally
				funded health care program that provides basic health insurance coverage
				described in section 2203(a)(2) may continue to qualify and obtain benefits
				under such other title or program, and in such case such an individual shall
				elect either—
								(1)such other title
				or program to be primary payor to benefits under this title, in which case no
				benefits shall be payable under this title and the monthly premium under
				section 2203 shall be zero; or
								(2)benefits under this title shall be primary
				payor to benefits provided under such title or program, in which case the
				Secretary shall enter into agreements with States as may be appropriate to
				provide that, in the case of such individuals, the benefits under titles XIX
				and XXI or such other program (including reduction of cost-sharing) are
				provided on a wrap-around basis to the benefits under this
				title.
								.
			(b)Conforming
			 amendments to Social Security Act
			 provisions
				(1)Section 201(i)(1)
			 of the Social Security Act (42 U.S.C.
			 401(i)(1)) is amended by striking or the Federal Supplementary Medical
			 Insurance Trust Fund and inserting the Federal Supplementary
			 Medical Insurance Trust Fund, and the MediKids Trust Fund.
				(2)Section
			 201(g)(1)(A) of such Act (42 U.S.C. 401(g)(1)(A)) is amended by striking
			 and the Federal Supplementary Medical Insurance Trust Fund established
			 by title XVIII and inserting , the Federal Supplementary Medical
			 Insurance Trust Fund, and the MediKids Trust Fund established by title
			 XVIII.
				(c)Maintenance of
			 Medicaid eligibility and benefits for children
				(1)In
			 generalIn order for a State to continue to be eligible for
			 payments under section 1903(a) of the Social
			 Security Act (42 U.S.C. 1396b(a))—
					(A)the State may not
			 reduce standards of eligibility, or benefits, provided under its State medicaid
			 plan under title XIX of the Social Security
			 Act or under its State child health plan under title XXI of such Act
			 for individuals under 23 years of age below such standards of eligibility, and
			 benefits, in effect on the date of the enactment of this Act; and
					(B)the State shall
			 demonstrate to the satisfaction of the Secretary of Health and Human Services
			 that any savings in State expenditures under title XIX or XXI of the
			 Social Security Act that results from
			 children enrolling under title XXII of such Act shall be used in a manner that
			 improves services to beneficiaries under title XIX of such Act, such as through
			 expansion of eligibility, improved nurse and nurse aide staffing and improved
			 inspections of nursing facilities, and coverage of additional services.
					(2)MediKids as
			 primary payorIn applying title XIX of the
			 Social Security Act, the MediKids
			 program under title XXII of such Act shall be treated as a primary payor in
			 cases in which the election described in section 2207(b)(2) of such Act, as
			 added by subsection (a), has been made.
				(d)Expansion of
			 medpac membership to 19
				(1)In
			 generalSection 1805(c) of the Social Security Act (42 U.S.C. 1395b–6(c)) is
			 amended—
					(A)in paragraph (1),
			 by striking 17 and inserting 19; and
					(B)in paragraph
			 (2)(B), by inserting experts in children’s health, after
			 other health professionals,.
					(2)Initial terms of
			 additional members
					(A)In
			 generalFor purposes of staggering the initial terms of members
			 of the Medicare Payment Advisory Commission under section 1805(c)(3) of the
			 Social Security Act (42 U.S.C.
			 1395b–6(c)(3)), the initial terms of the 2 additional members of the Commission
			 provided for by the amendment under subsection (a)(1) are as follows:
						(i)One
			 member shall be appointed for 1 year.
						(ii)One
			 member shall be appointed for 2 years.
						(B)Commencement of
			 termsSuch terms shall begin on January 1, 2008.
					(3)DutiesSection
			 1805(b)(1)(A) of such Act (42 U.S.C. 1395b–6(b)(1)(A)) is amended by inserting
			 before the semicolon at the end the following: and payment policies
			 under title XXII.
				3.MediKids
			 premium
			(a)General
			 ruleSubchapter A of chapter 1 of the Internal Revenue Code of
			 1986 (relating to determination of tax liability) is amended by adding at the
			 end the following new part:
				
					VIIIMediKids
				premium
						
							Sec. 59B. MediKids premium.
						
						59B.MediKids
				premium
							(a)Imposition of
				taxIn the case of a taxpayer to whom this section applies, there
				is hereby imposed (in addition to any other tax imposed by this subtitle) a
				MediKids premium for the taxable year.
							(b)Individuals
				Subject to premium
								(1)In
				generalThis section shall apply to a taxpayer if a MediKid is a
				dependent of the taxpayer for the taxable year.
								(2)MediKidFor
				purposes of this section, the term MediKid means any individual
				enrolled in the MediKids program under title XXII of the Social Security
				Act.
								(c)Amount of
				premiumFor purposes of this section, the MediKids premium for a
				taxable year is the sum of the monthly premiums (for months in the taxable
				year) determined under section 2203 of the Social
				Security Act with respect to each MediKid who is a dependent of the
				taxpayer for the taxable year.
							(d)Exceptions based
				on adjusted gross income
								(1)Exemption for
				very low-income taxpayers
									(A)In
				generalNo premium shall be imposed by this section on any
				taxpayer having an adjusted gross income not in excess of the exemption
				amount.
									(B)Exemption
				amountFor purposes of this paragraph, the exemption amount
				is—
										(i)$20,535 in the
				case of a taxpayer having 1 MediKid,
										(ii)$25,755 in the
				case of a taxpayer having 2 MediKids,
										(iii)$30,975 in the
				case of a taxpayer having 3 MediKids, and
										(iv)$35,195 in the
				case of a taxpayer having 4 or more MediKids.
										(C)Phaseout of
				exemptionIn the case of a taxpayer having an adjusted gross
				income which exceeds the exemption amount but does not exceed twice the
				exemption amount, the premium shall be the amount which bears the same ratio to
				the premium which would (but for this subparagraph) apply to the taxpayer as
				such excess bears to the exemption amount.
									(D)Inflation
				adjustment of exemption amountsIn the case of any taxable year
				beginning in a calendar year after 2007, each dollar amount contained in
				subparagraph (C) shall be increased by an amount equal to the product
				of—
										(i)such dollar
				amount, and
										(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2006 for calendar year 1992 in
				subparagraph (B) thereof.
										If any
				increase determined under the preceding sentence is not a multiple of $50, such
				increase shall be rounded to the nearest multiple of $50.(2)Premium limited
				to 5 percent of adjusted gross incomeIn no event shall any
				taxpayer be required to pay a premium under this section in excess of an amount
				equal to 5 percent of the taxpayer’s adjusted gross income.
								(e)Coordination
				with other provisions
								(1)Not treated as
				medical expenseFor purposes of this chapter, any premium paid
				under this section shall not be treated as expense for medical care.
								(2)Not treated as
				tax for certain purposesThe premium paid under this section
				shall not be treated as a tax imposed by this chapter for purposes of
				determining—
									(A)the amount of any
				credit allowable under this chapter, or
									(B)the amount of the
				minimum tax imposed by section 55.
									(3)Treatment under
				subtitle fFor purposes of subtitle F, the premium paid under
				this section shall be treated as if it were a tax imposed by section
				1.
								.
			(b)Technical
			 amendments
				(1)Subsection (a) of
			 section 6012 of such Code is amended by inserting after paragraph (9) the
			 following new paragraph:
					
						(10)Every individual
				liable for a premium under section
				59B.
						.
				(2)The table of parts
			 for subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						
							Part VIII. MediKids
				premium
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to months
			 beginning after December 2008, in taxable years ending after such date.
			4.Refundable credit
			 for certain cost-sharing expenses under MediKids program
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
				
					36.Catastrophic
				limit on cost-sharing expenses under MediKids program
						(a)In
				generalIn the case of a
				taxpayer who has a MediKid (as defined in section 59B) at any time during the
				taxable year, there shall be allowed as a credit against the tax imposed by
				this subtitle an amount equal to the excess of—
							(1)the amount paid by
				the taxpayer during the taxable year as cost-sharing under section 2202(b)(4)
				of the Social Security Act,
				over
							(2)5 percent of the
				taxpayer’s adjusted gross income for the taxable
				year.
							.
			(b)Coordination
			 with other provisionsThe
			 excess described in subsection (a) shall not be taken into account in computing
			 the amount allowable to the taxpayer as a deduction under section 162(l) or
			 213(a).
			(c)Technical
			 amendments
				(1)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by redesignating the item relating to section 36 as an item relating to
			 section 37 and by inserting before such item the following new item:
					
						
							Sec. 36. Catastrophic limit on cost-sharing expenses under
				MediKids
				program.
						
						.
				(2)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 or 36 after section 35.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			5.Report on
			 long-term revenuesWithin one
			 year after the date of the enactment of this Act, the Secretary of the Treasury
			 shall propose a gradual schedule of progressive tax changes to fund the program
			 under title XXII of the Social Security
			 Act, as the number of enrollees grows in the out-years.
		
